DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael B. Larson (Reg. No. 69,270) on 11 March 2021.

The application has been amended as follows: 

The Claims:
2. (Currently Amended) The method as recited in claim 1, wherein step (f) includes: 
generating unbiased detectability indices for a plurality of different sample numbers; and 
removing a finite sampling bias from the unbiased detectability index by using the computer system to QB\630666.00962\66159109.1Kenneth A. Fetterly Serial No.: 16/471,526RESPONSE TO OFFICE ACTIONPage 8linear fit the unbiased detectability indices as a function 
3. (Currently Amended) The method as recited in claim 1, further comprising: 
generating a report based on the unbiased detectability index, the report indicating an assessment of a detectability with the imaging system.
6. (Currently Amended) The method as recited in claim 4, wherein the imaging system is an x-ray imaging system, and the adjusting the acquisition parameters of the x-ray imaging system comprises maximizing the unbiased detectability index while minimizing a detector target dose (DTD).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, the prior art failed to disclose or fairly suggested a method for generating an unbiased detectability index from images acquired with an imaging system as claimed.

With respect to claims 9-13, he prior art failed to disclose or fairly suggested a method for generating an unbiased detectability index from measurement data acquired with a measurement system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Amendment
Applicant’s amendments filed 15 December 2020 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claims 1-8 have been fully considered.  The objections of claims 1-8 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claims 4-6 have been fully considered.  The objection of claims 4-6 has been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claims 9-13 have been fully considered.  The objections of claims 9-13 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claims 12 and 13 have been fully considered.  The objections of claims 12 and 13 have been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 15 December 2020 with respect to claim 10 have been fully considered.  The rejection of claim 10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884